Citation Nr: 1031290	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to prisoner-of-war (POW) status, for accrued 
benefits purposes.

3.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The appellant's spouse served as a recognized guerilla from March 
1945 to February 1946.  The appellant seeks benefits as the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 decision of a VA Regional Office (RO) that 
denied the appellant's claims of entitlement to service 
connection for the cause of the Veteran's death, accrued 
benefits, and for nonservice-connected death pension benefits.  
In April 2008, the Board remanded the claims for additional 
development.

In her February 2006 substantive appeal, the appellant requested 
a hearing before the Board at the RO.  A hearing was scheduled 
for August 2007 and the appellant received notice of the hearing 
by letter dated May 2007.  The appellant failed to appear for the 
scheduled hearing.  Without good cause being shown for failure to 
appear, no further hearing can be scheduled and appellate review 
may proceed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT


1.  The Veteran is not recognized as a former POW for accrued 
benefits purposes.

2.  For the purpose of establishing entitlement to VA nonservice-
connected death pension, the appellant's deceased spouse did not 
serve in the active military, naval, or air service during a 
period of war.


CONCLUSIONS OF LAW

1.  The requirements for recognition of former POW status, for 
the purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. § 3.1(y), 
3.1000 (2009).

2.  The appellant does not meet the threshold eligibility 
requirements for nonservice-connected death pension benefits.  38 
U.S.C.A. §§ 101(2), 101(24), 107(a), 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits

The appellant contends that the Veteran's heart disease should 
have been presumptively service-connected based upon his former 
POW status.  The appellant contends that while the Veteran was 
hospitalized in Bataan, Philippines, for malaria and beriberi, 
the Japanese forces captured him on May 27, 1942, and he was 
imprisoned at Old Bilibio Prison in Ascarraga, Manila.  He was 
released on July 5, 1942.  The Board notes that the claims file 
includes certification from the Philippine Army indicating that 
the Veteran had been a POW from April 10, 1942, to July 6, 1942.  
The claims file also includes a document dated in July 1991 
apparently issued by the National Personnel Resource Center 
(NPRC) awarding a POW medal for the Veteran's service.

Although a Veteran's claim terminates with that Veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased Veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 
Vet. App. 42 (1994).  While an accrued benefits claim is separate 
from the Veteran's service connection claim filed prior to death, 
the accrued benefits claim is derivative of the Veteran's claim; 
thus, an appellant takes the Veteran's claim as it stood on the 
date of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by 
the VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due to 
the Veteran but unpaid for a period not to exceed two years prior 
to the last date of entitlement will, upon the death of the 
Veteran, be paid to the Veteran's spouse, children, or dependent 
parent.  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2009).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 U.S.C. § 
5121(a) (West Supp. 2005)) repealed the two-year limit on accrued 
benefits so that a Veteran's survivor may receive the full amount 
of award for accrued benefits.  This revision applies only to 
deaths occurring on or after December 16, 2003.  As the Veteran 
died in July 2005, the revision is applicable to this claim.

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the 
Veteran died in July 2005, and, at the time of his death, he had 
a claim pending for POW status as identified by the Board in a 
June 2004 decision.  In August 2005, the appellant filed her 
claim for accrued benefits.  Thus, her claim was timely filed.  
38 U.S.C.A. § 5121(c).  

The phrase "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  VA 
is bound to accept the findings of the appropriate service 
department that a person was a POW during a period of war, unless 
a reasonable basis exists for questioning them.  38 U.S.C.A. § 
101(32); 38 C.F.R. § 3.1(y).

If a Veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service connected if manifested to a degree of 10 percent or more 
at any time after discharge or release from active military, 
naval, or air service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) also are satisfied.  38 
U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c).  These diseases include atherosclerotic 
heart disease, hypertensive heart disease, myocardial infarction, 
congestive heart failure, beriberi heart disease, and peptic 
ulcer disease.

In this case, in December 2009, the NPRC confirmed that the 
Veteran did not have former POW status for VA purposes.  
Accordingly, despite the appellant's contentions that the Veteran 
was a POW in 1942 and imprisoned by the Japanese army, while the 
Board is sympathetic to those circumstances, there is no evidence 
that the Veteran was a POW while attached to the U.S. Armed 
Forces.  The Philippine document submitted by the appellant does 
not provide a reasonable basis upon which to question the 
findings certified by the appropriate service department.  Nor 
does the July 1991 documents indicating that the Veteran was 
issued a POW medal provide a reasonable basis to grant the claim.  
The Board acknowledges that in the Philippine document the 
appellant submitted, it was reported that the appellant had POW 
status from April 10, 1942, to July 6, 1942, and that the July 
1991 documents reflects the award of a POW medal.  Nevertheless, 
this determination is not binding upon the Board or VA.  See 38 
C.F.R. § 3.1(y); Manibog v. Brown, 8 Vet. App. 465 (1996); Young 
v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  Further, the Veteran's recognized guerilla service 
is from October 18, 1944, to March 20, 1945, two years after the 
alleged imprisonment.  As such, the probative value of the 
evidence supporting the appellant's claim is overcome by the 
service department determination against it, and is insufficient 
to grant the relief sought.  Thus, the claim for POW status for 
accrued benefits purposes must necessarily be denied.

Eligibility for Nonservice-connected Death Pension Benefits

The appellant contends that her husband's military service with 
the guerrillas meets the requirements for eligibility for VA 
pension benefits on the basis that he was a "veteran" of active 
military service in World War II.

To establish entitlement to the nonservice-connected pension 
(including death pension) benefits sought on appeal, the evidence 
would have to show that the appellant's spouse had service in a 
"regular" component of the United States Armed Forces, also 
referred to as the "Old Philippine Scouts" or the "Regular 
Philippine Scouts."  See 38 C.F.R. § 3.40(a) ("Regular Philippine 
Scouts" are eligible for pension, compensation, dependency and 
indemnity compensation, and burial benefits).  By contrast, 38 
C.F.R. § 3.40(c) and (d) provides that "guerrilla" service is 
eligible for compensation, dependency and indemnity compensation, 
and burial benefits, but does not provide for eligibility for 
pension benefits.

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) a veteran served for 90 days or 
more during a period of war; or (ii) was, at the time of death, 
receiving or entitled to receive compensation or retirement pay 
for a service-connected disability; and (iii) the surviving 
spouse meets the net worth requirements of 38 C.F.R. § 3.274 and 
has an annual income not in excess of the maximum annual pension 
rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). " Active military, naval, and air service" 
includes active duty.  In turn, "active duty" is defined as full-
time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  The 
"Armed Forces" consist of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1.

Persons with service in the U.S. Army Forces in the Far East 
(USAFFE), including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th Congress, 
shall not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b),(c),(d).

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the VA 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Whether a claimant is a 
veteran and thus has basic eligibility to VA benefits is a 
question dependent on service department certification.  38 
C.F.R. § 3.41 (a), (d); Duro, 2 Vet. App. at 532.

According to official verification, the appellant's deceased 
husband had recognized guerilla service from October 18, 1944, to 
March 20, 1945.  There is no indication or allegation that the 
appellant's spouse had service other than with the recognized 
guerillas.  Thus, based on the appellant's deceased husband's 
service, the undisputed facts establish that as a matter of law 
she is not eligible for nonservice-connected death pension 
benefits.

There is no reasonable possibility that further development would 
result in substantiation of the appellant's claim for nonservice-
connected death pension benefits.  In Capellan v. Peake, 539 F.3d 
1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the 
Federal Circuit held that pursuant to both 38 C.F.R. § 3.203(c) 
and the VA Secretary's statutory duty to assist (as set forth in 
38 U.S.C.A. § 5103A), new evidence submitted by a claimant in 
support of a request for verification of service from the service 
department must be submitted to the service department for 
review; however, in this case, no evidence has been received in 
support of a request to verify the appellant's spouse's service, 
and there is no dispute as to the nature of the service.

The appellant's husband died in July 2005.  In August 2005, the 
appellant filed a claim for entitlement to a VA nonservice-
connected death pension benefits.  In an October 2005 decision, 
the RO notified the appellant that her deceased husband had 
recognized guerilla service and that under the law his type of 
service was not qualifying for VA nonservice-connected death 
pension benefits, and that her claim was accordingly denied.

While the appellant's husband served during wartime, his service 
as a recognized guerilla from October 18, 1944, to March 20, 
1945, does not qualify her for nonservice-connected death pension 
benefits.  See 38 C.F.R. §§ 3.40, 3.41.  Service before July 1, 
1946 in the organized military forces of the Government of the 
Commonwealth of the Philippines, despite that such forces were in 
the service of the Armed Forces of the United States pursuant to 
the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air service 
for the purposes of any law of the United States conferring 
rights, privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in the 
Armed Forces, except for specified benefits including disability 
compensation benefits authorized by Chapter 11, Title 38, United 
States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  This does 
not include VA nonservice-connected death pension benefits, which 
are, as noted above, authorized by Chapter 15, Title 38, United 
States Code.

To establish entitlement to nonservice-connected death pension 
benefits, the appellant would need to submit military service 
records that show that her husband served in a "regular" 
component of the United States Armed Forces, also referred to as 
the "Old Philippine Scouts" or the "Regular Philippine Scouts."  
See 38 C.F.R. § 3.40(a).  Because the evidence does not 
demonstrate such qualifying service, the Board finds that the 
appellant's spouse did not have the requisite qualifying service 
for his surviving spouse to be entitled to VA nonservice-
connected death pension benefits.  Accordingly, the appellant is 
not eligible for VA nonservice-connected death pension benefits.

The Board appreciates the appellant's assertions that she should 
be eligible for nonservice-connected death pension benefits due 
to her husband's service during World War II; however, where the 
service department records fail to show threshold eligibility, 
the claim lacks legal merit or legal entitlement, and must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Because the service of the appellant's spouse does not 
meet the criteria described, the appellant does not meet the 
basic eligibility requirements for nonservice-connected death 
pension, and the claim must be denied based upon a lack of 
entitlement under the law.



ORDER

Entitlement to POW status, for accrued benefits purposes, is 
denied.

Nonservice-connected death pension benefits are denied.


REMAND

Although the Board regrets the delay, additional development is 
necessary prior to further disposition of the appellant's claim 
for service connection for the cause of the Veteran's death.

The appellant contends that the cause of the Veteran's death, 
cardiopulmonary arrest and pneumonia, is related to his service.

The claims file reflects that in July 2000 and March 2001, the 
NPRC responded that the Veteran's service treatment records had 
been destroyed by a fire in 1973.  In February 2002, a request to 
the NPRC for service treatment records reflects the wording "not 
fire related," and "no medical/dental records on file."  
However, the dates searched, March 1942 to May 1942, preceded the 
Veteran's period of recognized guerilla service.  In December 
2009, a response by the NPRC indicated that the Veteran's service 
records were not destroyed by the 1973 fire, suggesting that they 
may be available for review.  Accordingly, because VA is on 
notice that the Veteran's service records may be available and 
because those records may be of use in deciding the appellant's 
claim, an additional attempt to obtain the service treatment 
records should be made.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all service treatment records from 
the National Personnel Records Center (NPRC) 
for the Veteran. The records should be 
associated with the claims file.  All efforts 
to obtain records should be fully documented, 
and the NPRC must provide a negative response 
if records are not available.

2.  Then, readjudicate the claim for service 
connection for the cause of the Veteran's 
death.  If any action remains adverse to the 
appellant, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the 
Board.












The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


